Citation Nr: 0804833	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-38 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement by the Department of Veterans 
Affairs (VA) for the cost of non-VA medical treatment on 
January 25, 2005, at Community General Hospital.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs Medical Center (VAMC) in Canandaigua, New 
York.


FINDINGS OF FACT

1.  The veteran has not been awarded service connection for 
any disability.

2.  The veteran incurred private medical expenses due to 
treatment on January 25, 2005, at Community General Hospital 
for emergency room care for right ankle fracture.

3.  The veteran was not hospitalized at a VA facility prior 
to his transport to Community General Hospital for emergency 
treatment, and the evidence does not reveal that VA approved 
a request for prior authorization for the medical services in 
question.

4.  The evidence establishes that the veteran did not file 
for reimbursement of his medical treatment until over 90 days 
after the treatment.

5.  The veteran had not been under treatment at a VA facility 
for over 24 months prior to his treatment in January 2005.

6.  The care was not authorized by a VA physician.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred January 25, 2005, at Community General 
Hospital, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  In the circumstances of this case, 
there is no further duty to notify or to assist.  
Notwithstanding this determination, the veteran was provided 
with VCAA notice with respect to this appeal in October 2005.

Reimbursement of Medical Unauthorized Expenses

The appellant is seeking entitlement to payment or 
reimbursement from VA of medical expenses incurred by him on 
January 25, 2005, at Community General Hospital.  The veteran 
was transported to that facility after he had called 911 from 
his home.  According to the veteran's statements, on the 
night of January 24, 2005, he suffered a fall on a town 
sidewalk and injured his right ankle.  He reported that after 
the fall, he crawled through town to his home.  He later 
learned that he had been hit by a snowmobile on a sidewalk.  

Ambulance notes show that the veteran was found on the floor 
of his home complaining of ankle pain.  Notes from the 
hospital show that he was actually picked up late in the 
night on the 24th, and that the VA hospital was closed for 
admissions at that time.  Thus, although he showed his VA 
card, he was sent to the Community General Hospital where his 
ankle was treated.  

The veteran has been billed for the treatment he incurred 
related to the emergency treatment of the ankle, including 
bills from the hospital for $353.00 and $48.00.  The veteran 
has submitted insurance claims forms indicating he has other 
health coverage (Medicare Plan A).  

A review of the records reveals that on April 27, 2005, VA 
received medical bills that the veteran submitted for 
payment.  The record reflects that payment for the medical 
care rendered on January 25, 2005, was denied by VA in May 
2005 and September 2005 because the claim was not filed 
within the 90 day filing period, the veteran had other health 
insurance (Medicare A), and there was no VA referral.  The 
veteran has acknowledged that he did not file his claims for 
reimbursement within 90 days of treatment, but notes that he 
did not receive all of his bills until after the 90 day 
period.  

The record does not reflect that VA payment or reimbursement 
of the cost of the private medical care provided was 
authorized prior to the veteran undergoing that care.  

At the time the veteran received care, he had not been 
awarded service connection for any disorder or disability.  
Moreover, it does not appear from the record that the veteran 
has been awarded service connection for any disorder or 
disability at any time.

Under 38 U.S.C.A. § 1728, generally, in order to be entitled 
to payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions.  
There must be a showing that three criteria are met: 
(a) The care and services rendered were either: (1) 
for an adjudicated service-connected disability, or 
(2) for a non- service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for 
any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability, or (4) for any 
injury, illness, or dental condition in the case of 
a veteran who is participating in a rehabilitation 
program and who is medically determined to be in 
need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) (formerly 
§ 17.48(j)) (2000); and 
(b)  The services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and 
(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would 
have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. 
App. 45, 49 (1998).

Here, the care was rendered to the veteran for the right 
ankle fracture, not for an adjudicated service-connected 
disability.  This disability was not noted to be associated 
with and/or aggravating a service-connected disability.  The 
veteran does not have a total service-connected disability 
permanent in nature, and the record does not indicate that 
this was an injury, illness, or dental condition in the case 
of a veteran who was participating in a rehabilitation 
program and who was medically determined to be in need of 
hospital care or medical services for reasons set forth in 38 
C.F.R. § 17.47(i).

Therefore, the veteran does not meet at least one requirement 
for 38 U.S.C.A. § 1728.  As all three criteria must be met in 
order to establish entitlement to reimbursement for medical 
expenses under 38 U.S.C.A. § 1728, the veteran cannot 
establish such reimbursement under this statute.  See Zimick 
v. West, 11 Vet. App. at 45, 49.

As the veteran does not meet the criteria of 38 U.S.C.A. § 
1728, the Board will consider the criteria of 38 U.S.C.A. § 
1725.  In this regard, the Veterans Millennium Health Care 
and Benefits Act, which became effective in May 2000, 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-VA 
facility to those veterans who are active VA health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of a VA hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2001, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. §§ 17.1000-1008 (2007).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  See 38 C.F.R. § 
17.1004(d).

As the veteran filed the claim over 90 days after he was 
discharged from Community General Hospital, he is ineligible 
to receive payment as set forth in 38 C.F.R. § 17.1004(d).  
Additionally, the record as developed reflects that the 
veteran was not an active VA health-care participant as 
defined by statute, as he had not been a recipient of VA 
hospital, nursing home, or domiciliary care under the annual 
patient enrollment system within 24-month period prior to the 
December 2005, treatment, as required by 38 U.S.C.A. § 1725.  
Specifically, there is no VA treatment reflected in the 
records.

The Board acknowledges the veteran's argument for a waiver, 
however, the Board cannot grant the veteran's claim unless 
the facts of the case meet all the requirements under 38 
C.F.R. § 17.10001-8, including the filing requirements under 
38 C.F.R. § 17.1004.  As the veteran's claim failed to meet 
the filing requirement under 38 C.F.R. § 17.1004, the Board 
is compelled to deny the claim.  [W]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For these 
reasons, the Board finds that the veteran's claim is without 
legal merit.




ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred January 25, 2005, at Community 
General Hospital, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


